Citation Nr: 1447192	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  11-02 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for erectile dysfunction to include as caused by or aggravated by service-connected diabetes mellitus (referred to as secondary service connection). 


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel







INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1967 to April 1970.  

This matter is before the Board of Veteran's Appeals (Board) on appeal of a rating decision in March 2010 of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In July 2012 and in May 2014, the Board remanded the claim for further development, which has been substantially complied with. 


FINDING OF FACT

Erectile dysfunction was not affirmatively shown to have been present during service; erectile dysfunction is not otherwise unrelated to an injury, disease, or event in service; and erectile dysfunction is not proximately due to or made worse by service-connected diabetes mellitus.


CONCLUSION OF LAW

Erectile dysfunction was not incurred in service, and erectile dysfunction is not caused by or aggravated by service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

The Veterans Claims Assistance Act of 2000 (VCAA)

 The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 


Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.

Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

 The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by a letter dated in July 2009. As for the content and timing of the VCAA notice, the notice complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim); and of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim. 



VA has obtained service records and VA records.  The Veteran was also afforded VA examinations in March 2010 and in September 2012 with an addendum in October 2012.  The Board had previously found that the examination in March 2010 was inadequate.  In the remand in May 2014, the Board also found that the opinion from the examination in September 2012 was also inadequate to the extent that aggravation was not addressed.  In the remand, the Board directed that the Veteran be afforded a new VA examination.  As the Veteran refused to attend two scheduled VA examinations, the claim is decided on the evidence of record.  38 C.F.R. § 3.655(b). 

At the time of the Board's remand, the addendum of October 2012, addressing aggravation, was not in the Veteran's file.  

As the VA examination in September 2012 and the addendum addressed causation and aggravation, as the examination was based on the Veteran's history, as the disability is described in sufficient detail so that the Board's review of the claim is a fully informed one, and as the medical opinion is unequivocal and consistent with the record and supported by adequate rationale, the VA examination and opinion are adequate.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). 

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles and Theories of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.



Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service. 38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Secondary service connection may be granted for a disability that is proximately due to or the result of (caused by) a service-connected disability.  Secondary service connection also includes the theory of aggravation where a nonservice-connected disability is aggravated (permanently made worse) by a service-connected disability.  38 C.F.R. § 3.310(a). 

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a). 

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible. Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

Competency is distinguished from the weight and credibility of admissible evidence, which are factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 




When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curium, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Evidence 

The service treatment records contain no complaint, finding, history, treatment, or diagnosis of erectile dysfunction.  

After service VA records show that in June 2007 elevated blood sugar was noted.  In December 2007, the assessment was borderline diabetes.  In October 2009, the assessment was diabetes. 

On VA examination in March 2010, the Veteran stated that he could not recall the time of onset of erectile dysfunction.  The diagnosis was erectile dysfunction.  

In a rating decision in March 2010, the RO granted service connection for diabetes mellitus and denied service connection for erectile dysfunction. 





In the notice of disagreement, the Veteran stated that he noticed some decrease in sexual activity during his mid-fifties (as the Veteran was born in 1948 he attained the age of 55 in 2003) as compared to his thirties and forties.  The Veteran stated that about the same time he was diagnosed with borderline diabetes and it was only after taking medication for diabetes did he suffered from erectile dysfunction, but he could not be exact about the date. 

On VA examination in September 2012 with an addendum in October 2012, the Veteran complained of erectile dysfunction, which had not been treated.  Testing for testosterone was 135.02 ng/dL, which was considered low, with a reference range of 241 to 827 ng/dL.  The diagnosis was androgenic erectile dysfunction with remarkably low testosterone not caused by diabetes mellitus.  After a review of a medical article on erectile dysfunction, the VA examiner explained that the Veteran had an extremely low level of testosterone, which was more likely the cause of erectile dysfunction, and while there was a possibility that diabetes made erectile dysfunction worse, it was less likely that diabetes aggravated erectile dysfunction, because there had been no change in sexual function. 

Analysis 

The Veteran does not argue and the record does not show that erectile dysfunction was affirmatively shown to have been present during service, and erectile dysfunction is not otherwise unrelated to an injury, disease, or event in service. 38 C.F.R. § 3.303(a), (d).

The Veteran does argue that erectile dysfunction is due to service-connected diabetes mellitus.  38 C.F.R. § 3.310.  The Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  





A simple medical condition is one capable of lay observation.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person); see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).  Jandreau, at 1377. 

The question is whether the Veteran as layperson is competent to offer an opinion on whether diabetes caused or aggravated erectile dysfunction. 

A lay opinion on causation and aggravation is not a simple medical condition that the Veteran as a lay person is competent to render based on personal observation. And no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on whether erectile dysfunction was caused by or aggravated by service-connected diabetes mellitus.  For this reason, the Veteran's lay opinion is not competent evidence.  Since the Veteran's lay opinion is not competent evidence, the Veteran's opinion is excluded, that is, not admissible as evidence and cannot be considered as competent lay evidence favorable to claim.

Although there is no competent lay evidence on the question of secondary service connection, there is competent medical evidence. 

On VA examination in September 2012 with an addendum in October 2012, the diagnosis was androgenic erectile dysfunction with remarkably low testosterone not caused by diabetes mellitus.  




The VA examiner explained that the Veteran had an extremely low level of testosterone, which was more likely the cause of erectile dysfunction, and while there was a possibility that diabetes made erectile dysfunction worse, it was less likely that diabetes aggravated erectile dysfunction, because there had been no change in sexual function with diabetes.  In other words, the erectile dysfunction had remained unchanged in spite of diabetes.

The Board finds that the opinion of the VA examiner is persuasive evidence, which opposes, rather than supports, the claim.  And there is no medical evidence favorable to the claim.  On the basis of the evidence of record, the Board concludes that the preponderance of the evidence is against the claim of service connection for erectile dysfunction on the applicable theories of service connection, namely, direct, and secondary service connection and the benefit-of-the doubt standard of proof does not apply.  38 U.S.C.A. §§ 1110, 5107(b). 



ORDER

Service connection for erectile dysfunction to include secondary service connection is denied.  



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


